Citation Nr: 1009982	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-29 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a 70 percent evaluation for posttraumatic 
stress disorder (PTSD) prior to August 8, 2006.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.

In November 2004, the RO granted service connection for PTSD 
and assigned a 30 percent evaluation therefor, effective from 
March 26, 2004; the date of receipt of the underlying claim.  
38 C.F.R. § 3.400(b)(2).  The Veteran filed a notice of 
disagreement (NOD) in July 2005, expressing dissatisfaction 
with the assigned evaluation.  38 C.F.R. §§ 20.200, 20.201.  
In April 2006, while the NOD was pending, the RO increased 
the rating to 50 percent, effective from March 26, 2004.

In May 2006, the RO issued the Veteran a statement of the 
case with respect to the matter of a still-higher rating for 
PTSD.  See, e.g., AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed an NOD as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  The Veteran perfected 
his appeal of that issue by filing a substantive appeal in 
June 2006.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  In 
October 2006, the RO increased the rating for PTSD to 70 
percent, effective from August 8, 2006.  See, e.g., Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (allowing for the 
assignment of "staged" ratings).

In January 2008, the RO, among other things, granted service 
connection for chronic lymphocytic leukemia and assigned a 
100 percent evaluation therefor, effective from November 1, 
2006.  Thereafter, by a statement dated in July 2008, the 
Veteran indicated that he was no longer seeking a higher 
rating for PTSD (i.e., in excess of 70 percent), see 
38 C.F.R. § 20.204, but that he was seeking an effective date 
of March 26, 2004 for the 70 percent evaluation assigned for 
that disorder.  That is the sole issue presented for the 
Board's consideration.

FINDING OF FACT

During the period from March 26, 2004 to August 7, 2006, the 
Veteran's PTSD was manifested by depression, frequent 
intrusive and distressing thoughts, flashbacks, frequent 
nightmares, survivor guilt, sleep disturbance, fleeting eye 
contact, a flat affect, severe social withdrawal, exaggerated 
startle response, sudden and unpredictable outbursts of rage, 
and difficulties with short-term memory, attention, 
concentration, and processing of information during periods 
of anxiety.  He was suffering from at least occasional 
suicidal ideation during that time, had great difficulty 
working closely with others, had problems with authority, had 
to leave work at times as a result of stress, occasionally 
felt groggy as a result of psychiatric medications, and 
sometimes managed his symptoms with alcohol.  He missed 
several weeks of work as a result of PTSD, and received 
global assessment of functioning (GAF) scores in the range of 
37 to 51. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for the assignment of a 70 percent schedular 
evaluation, but no more, for PSTD have been met for the 
period March 26, 2004 to August 7, 2006.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish an effective date of March 26, 
2004 for the 70 percent evaluation currently assigned for 
PTSD.  He says that his symptoms were just as severe in 2004 
as they were in August 2006, when the 70 percent rating was 
made effective.  He says that he suffered from suicidal 
ideation at that time, and the he had difficulty adapting at 
work.  He also points out that he was assigned GAF scores as 
low as 37.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009). 

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  A 
50 percent rating is warranted if the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted if PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002) (indicating that the 
Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity 
of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the evidence supports the assignment of a 70 
percent evaluation for the Veteran's PTSD for the entire 
period from March 26, 2004 to August 7, 2006.  To be sure, 
the Veteran did not at that time exhibit all of the symptoms 
contemplated by the criteria for a 70 percent evaluation.  
The evidence pertinent to that time shows, for example, that 
he was generally alert, oriented, insightful, cooperative, 
and well-groomed on examination.  The evidence also shows 
that he had spontaneous speech, and that his judgment and 
cognition were generally intact, with organized, logical 
thinking and no psychotic symptoms.

The evidence also shows, however, that the Veteran's 
disability was at that time manifested by symptoms of 
depression, frequent intrusive and distressing thoughts, 
flashbacks, frequent nightmares, survivor guilt, sleep 
disturbance, fleeting eye contact, a flat affect, severe 
social withdrawal, exaggerated startle response, sudden and 
unpredictable outbursts of rage, and difficulties with short-
term memory, attention, concentration, and processing of 
information during periods of anxiety.  The evidence shows, 
in addition, that he was suffering from at least occasional 
suicidal ideation during that time, that he had great 
difficulty working closely with others, that he had problems 
with authority, that he sometimes had to leave work as a 
result of stress, that he felt groggy a times as a result of 
psychiatric medications, and that he sometimes managed his 
symptoms with alcohol.  He has reported missing several weeks 
of work during the time frame here at issue (2004 to 2006), 
as a result of PTSD, and the medical evidence shows that he 
received GAF scores of 39 (July 2004), 51 (October 2004), 48 
(October 2004), and 37 (May 2005) during that time; scores 
that are generally indicative of "serious" or "major" 
impairment in social, occupational, or school functioning.  
See American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).

On balance, and taking into account the totality of the 
evidence, the Board is persuaded that the Veteran's 
disability picture more nearly approximated the criteria 
required for a 70 percent rating from March 26, 2004 to 
August 7, 2006.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question.  38 C.F.R. § 4.3 (2009).  A 
70 percent rating for is therefore granted for PTSD for the 
period March 26, 2004 to August 7, 2006.  There is, however, 
no indication that a higher rating should be assigned or is 
sought.  He was employed during at least some of this time 
and did not evidence any of the symptoms needed for the 
higher rating.

Because the Board is granting the full benefit sought on 
appeal, there is no need to engage in any analysis with 
respect to whether the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009)), have been satisfied.  
That matter is moot.


ORDER

A 70 percent rating, but no more, is granted for PSTD for the 
period March 26, 2004 to August 7, 2006, subject to the law 
and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


